Case 1:07-cr-00108-JPH-MJD Document 84 Filed 07/27/21 Page 1 of 4 PageID #: 339




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:07-cr-00108-JPH-MJD
                                                     )
ADRIAN T. SWEATT,                                    ) -01
                                                     )
                              Defendant.             )

                                             ORDER

       Defendant filed an amended motion seeking compassionate release. Dkt. 79. He seeks

immediate release from incarceration because of the COVID-19 pandemic. He argues that

"extraordinary and compelling reasons" support his release within the meaning of 18 U.S.C.

§ 3582(c)(1)(A)(i) because he has various medical conditions that place him at risk for having a

severe illness if infected with COVID-19 and he cannot adequately protect himself from being

infected while incarcerated. Dkt. 79.

       The general rule is that sentences imposed in federal criminal cases are final and may not

be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18

U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in

determining what constitutes "extraordinary and compelling reasons" under the statute. United

States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). Ultimately, however, "[t]he movant bears




                                                 1
Case 1:07-cr-00108-JPH-MJD Document 84 Filed 07/27/21 Page 2 of 4 PageID #: 340




the burden of establishing 'extraordinary and compelling reasons' that warrant a sentence

reduction." United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021).

       Earlier in the pandemic, the Court found on several occasions that a defendant had

established extraordinary and compelling reasons warranting release when the defendant suffered

from conditions that the CDC recognized as increasing the risk of severe COVID-19 symptoms.

See, e.g., United States v. Johnson, No. 1:99-cr-59-JMS-DML-06, dkt. 317 (S.D. Ind. Mar. 11,

2021); United States v. Shivers, No. 1:15-cr-111-TWP-MJD-2, dkt. 154 (S.D. Ind. Dec. 11, 2020);

United States v. Jansen, No. 1:08-cr-132-SEB-TAB-12, dkt. 1336 (S.D. Ind. Nov. 25, 2020);

United States v. Uziekalla, No.3:15-cr-43-RLY-CMM-28, dkt. 1652 (S.D. Ind. Nov. 19, 2020).

Underlying those holdings was the understanding that the virus was difficult to control in a prison

setting, in part because no vaccine had yet been made widely available.

       The situation has now changed dramatically. Three vaccines are being widely distributed

in the United States, including the Pfizer and Moderna vaccines. Although no vaccine is perfect,

the CDC has recognized that mRNA vaccines like the Pfizer and Moderna vaccines are effective

at preventing COVID-19 and that COVID-19 vaccination prevented most people from getting

COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html

(last visited July 27, 2021). The CDC also reports that the COVID-19 vaccines authorized for use

in the United States offer protection against most variants currently spreading in the United States.

Id. The vaccines are not 100% effective, and some vaccinated people may still get sick. Id. The

CDC reports, however, that mRNA COVID-19 vaccines have been shown to provide protection

against severe illness and hospitalization among people of all ages eligible to receive them,

including people 65 years and older who are at higher risk of severe outcomes from COVID-19.

Id.



                                                 2
Case 1:07-cr-00108-JPH-MJD Document 84 Filed 07/27/21 Page 3 of 4 PageID #: 341




       COVID-19 vaccines have been made widely available within the BOP. As of July 27, 2021,

the BOP has administered more than 200,000 doses of the vaccine and has fully inoculated tens of

thousands of BOP staff members and inmates. See https://www.bop.gov/coronavirus/ (last visited

July 27, 2021). In April 2021, the BOP Director testified to the Senate Judiciary Committee that

all BOP inmates would be provided the opportunity to be vaccinated by mid-May 2021. See

https://www.bop.gov/resources/news/20210415_hearing.jsp (last visited July 27, 2021). And,

indeed, more than three-quarters of the inmates at Defendant's facility have now been fully

vaccinated. See https://www.bop.gov/coronavirus/ (last visited July 27, 2021) (reporting that 1103

inmates    at   FCI    Elkton    have    been    fully   inoculated   against    COVID-19);      see

https://www.bop.gov/mobile/about/population_statistics.jsp (last visited July 27, 2021) (reporting

that, as of July 15, 2021, 1393 inmates are housed at FCI Elkton, including the adjacent low-

security satellite prison). The BOP's efforts at controlling the virus also seem to be meeting with

some success. As of July 27, 2021, the BOP reports that FCI Elkton has no current active cases of

COVID-19 among inmates. See https://www.bop.gov/coronavirus/ (last visited July 27, 2021).

       Recently, the U.S. Court of Appeals for the Seventh Circuit held that COVID-19 could not

be an extraordinary and compelling reason for release for an inmate who had declined the vaccine

without an adequate medical justification. See United States v. Broadfield, __ F.4th __, No. 20-

2906, 2021 WL 3076863 (7th Cir. July 21, 2021). In so holding, the court reasoned, "[F]or the

many prisoners who seek release based on the special risks created by COVID-19 for people living

in close quarters, vaccines offer far more relief than a judicial order. A prisoner who can show that

he is unable to receive or benefit from a vaccine may still turn to this statute, but, for the vast

majority of prisoners, the availability of a vaccine makes it impossible to conclude that the risk of

COVID-19 is an 'extraordinary and compelling' reason for immediate release." Id. at *2.



                                                 3
Case 1:07-cr-00108-JPH-MJD Document 84 Filed 07/27/21 Page 4 of 4 PageID #: 342




       Given the reasoning of Broadfield and the high rate of vaccination at Defendant's facility,

it appears to the Court that the COVID-19 pandemic no longer creates an extraordinary and

compelling reason warranting relief under § 3582(c)(1)(A). Accordingly, within 14 days of the

date of this Order Defendant shall show cause why his motion for compassionate release should

not be denied because the COVID-19 pandemic no longer presents an extraordinary and

compelling reason for his release. In responding, Defendant must explain: (1) whether he has

received the COVID-19 vaccine; (2) if he has not received the COVID-19 vaccine, whether he has

been offered the vaccine and refused it; and (3) if he has refused the COVID-19 vaccine, he must

explain why. Any explanation of the reason Defendant refused the COVID-19 vaccine must be

supported by admissible evidence (such as an affidavit or declaration under penalty of perjury).

       If Defendant fails to respond as required by this Order, the Court will deem his

motion abandoned and deny it without prejudice.

SO ORDERED.

Date: 7/27/2021




Distribution:

All Electronically Registered Counsel




                                                4
